     Case 2:19-cv-00985-APG-DJA Document 104 Filed 10/05/20 Page 1 of 3




 1    RAELENE K. PALMER, ESQ.
      Nevada Bar No. 8602
 2    THE PALMER LAW FIRM, P.C.
 3    5550 Painted Mirage Road
      Suite 320
 4    Las Vegas, Nevada 89149
      Phone: (702) 952-9533
 5    Email: rpalmer@plflawyers.com
 6    Attorney for Plaintiff Brian Borenstein

 7    ROBERT S. MELCIC
      Nevada Bar No. 14923
 8    4930 Mar Vista Way
 9    Las Vegas, Nevada 89121
      Phone: (702) 526-4235
10    Fax: (702) 386-1946
      Email: robertmelcic@gmail.com
11
      Attorney for Plaintiff Brian Borenstein
12
13
14
15                               UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA

17    BRIAN BORENSTEIN, an individual,                  Case No.: 2:19-cv-00985-APG-DJA

18                                                        STIPULATION AND [PROPOSED]
                                    Plaintiff,
                                                        ORDER FOR PLAINTIFF TO RESPOND
19                                                       TO [ECF 68] MOTION TO DISMISS
20    vs.                                                FIRST AMENDED COMPLAINT BY
                                                         DEFENDANTS COUNTY OF CLARK
21    THE ANIMAL FOUNDATION, a domestic                       AND VICTOR ZAVALA
      nonprofit corporation; et al.
22                                                                 (Third Request)
                                    Defendants.
23
24
25           COMES NOW Plaintiff, BRIAN BORENSTEIN, by and through his counsel, Raelene
26    K. Palmer, Esq. of The Palmer Law Firm, P.C., and Robert S. Melcic, Esq., and Defendants,

27    COUNTY OF CLARK, and VICTOR ZAVALA, by and through their counsel, Jonathan D.

28    Blum, Esq., of the law firm Wiley Petersen, and hereby request the Court to extend the



                                                  -1-
     Case 2:19-cv-00985-APG-DJA Document 104 Filed 10/05/20 Page 2 of 3




 1    deadlines for Plaintiff to respond to [ECF 68] Motion to Dismiss First Amended Complaint by
 2    Defendants County of Clark and Victor Zavala by one week from Friday, October 2, 2020 to
 3    Friday, October 9, 2020.
 4    ///
 5    ///
 6    ///
 7    ///
 8    ///
 9    ///
10    ///
11    ///
12    ///
13    ///
14    ///
15    ///
16    ///
17    ///
18    ///
19    ///
20    ///
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///



                                                 -2-
     Case 2:19-cv-00985-APG-DJA Document 104 Filed 10/05/20 Page 3 of 3




 1           This is the third request for an extension. The original deadline was August 14, 2020.
 2    The parties submit that this request is made in good faith and not for the purpose of undue delay
 3    but is related to caseload and calendar deadlines for Plaintiff’s counsel.
 4      DATED this 2nd day of October 2020.              DATED this 2nd day of October 2020.

 5      THE PALMER LAW FIRM, P.C.                        WILEY PETERSEN
 6      By: / s / Raelene K. Palmer    _____             By: / s / Jonathan D. Blum       ______
           Raelene K. Palmer, Esq.                          Jonathan D. Blum, Esq.
 7         State Bar No. 8602                               State Bar No. 9515
 8         5550 Painted Mirage Road, Suite 320              1050 Indigo Drive, Suite 200B
           Las Vegas, Nevada 89149                          Las Vegas, Nevada 89145
 9         (702) 952-9533                                   (702) 910-3329
           rpalmer@plflawyers.com                           jblum@wileypetersenlaw.com
10
                                                            Attorneys for Defendants, County of
11      DATED this 2nd day of October 2020.                 Clark and Victor Zavala

12      By: / s / Robert S. Melcic        _____
           Robert S. Melcic, Esq.
13         State Bar No. 14923
14         4930 Mar Vista Way
           Las Vegas, Nevada 89121
15         (702) 526-4235
           robertmelcic@gmail.com
16         Attorneys for Plaintiff Brian Borenstein
17
18                                                 ORDER

19           IT IS SO ORDERED.

20
21                     October 5
             DATED: ___________________________, 2020.

22
                                                    ___________________________________
23                                                  UNITED STATES DISTRICT JUDGE
24
25
26
27
28



                                                      -3-
